    Case: 1:17-cv-08114 Document #: 59 Filed: 10/12/18 Page 1 of 1 PageID #:468



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

JOHN MURPHY, CECIL MATHEW, and                        )
NIRUPA MATHEW,                                        )
     Plaintiffs,                                      )
     v.                                               )      No. 1:17-cv-08114
                                                      )
FOSTER / PREMIER, INC.,                               )      Judge Manish S. Shah
HOMEWISE SERVICE CORP., INC., and                     )
NEXTLEVEL ASSOCIATION SOLUTIONS,                      )
INC.,                                                 )
      Defendants.                                     )


  MOTION OF JOHN R. WYLIE TO WITHDRAW AS COUNSEL FOR PLAINTIFFS

       Plaintiff’s Counsel, John R. Wylie, moves this Court for an order allowing him to

withdraw his appearance in this matter on behalf of Plaintiffs John Murphy, Cecil Mathew, and

Nirupa Mathew. In support of his motion, Mr. Wylie states that he has recently decided to retire

from the practice of law, and that his co-counsel Charles R. Watkins, David Fish, and Stephen

Sotelo will continue to represent Plaintiffs. Plaintiffs have been informed of Mr. Wylie’s

decision to retire and to file the present motion, and have no objection.

                                                      By:    /s/ John R. Wylie

                                                             John R. Wylie
                                                             BarrettWylie, LLC
                                                             30 N. La Salle Street
                                                             Suite 3200
                                                             Chicago, IL 60602
                                                             (312) 269-0600
                                                             Email: johnwylie@barrettwylie.com
